Citation Nr: 1041042	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  08-26 175A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 
percent for a low back disability.

2.  Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel




INTRODUCTION

The Veteran served on active duty from February 2001 to February 
2005.

This matter comes before the Board of Veterans' Appeals (Board) 
from an October 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
and assigned a 20 percent rating for a low back disability 
(lumbosacral disc disease), effective April 27, 2007. 

A February 2008 rating decision awarded a temporary rating of 100 
percent under 38 C.F.R. § 4.30 based on surgical treatment 
necessitating convalescence, effective August 16, 2007, and 
assigned 20 percent rating, effective December 1, 2007.  However, 
as that grant does not represent a total grant of benefits sought 
on appeal, the claim for increase remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 
(2009), the United States Court of Appeals for Veterans' Claims 
(Court) held that a TDIU claim is part of an increased disability 
rating claim when such claim is raised by the record.  The Court 
further held that when evidence of unemployability is submitted 
at the same time that the Veteran is appealing the rating 
assigned for a disability, the claim for TDIU will be considered 
part and parcel of the claim for benefits for the underlying 
disability.  Id.  In this case, in written statements dated in 
January 2008 and September 2008, the Veteran asserted that his 
service-connected low back disability interferes with his ability 
to maintain gainful employment.  As such, the issues before the 
Board are as set forth above.

In a September 2008 written statement, the Veteran indicated 
that, in addition to an increased rating for his low back 
disability, he was seeking a higher rating for his left lower leg 
sciatica, for which he has been separately service connected and 
assigned a 10 percent rating, effective April 27, 2007.  While 
the Board referred this claim to the RO in the March 2010 remand, 
it does not appear that this issue has been developed for 
appellate review.  Accordingly, the Board again refers the issue 
to the RO for proper development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Unfortunately, a remand is required in this case as to the issues 
of a rating in excess of 20 percent for a low back disability and 
for a TDIU.  Although the Board sincerely regrets the additional 
delay, it is necessary to ensure that there is a complete record 
upon which to decide the Veteran's claims so that he is afforded 
every possible consideration.  VA has a duty to make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

Initially, it appears that private medical records are 
outstanding.  In his September 2008 statement, the Veteran 
indicated that, after his August 2007 surgery, he received 
several months of physical therapy and treatment from 
chiropractors for his low back disability. Significantly, 
however, while the record contains magnetic resonance imaging 
(MRI) and electromyograph/nerve conduction study reports dated in 
November 2007 and December 2007, no physical therapy or 
chiropractic treatment records dated after August 2007 appear to 
have been associated with the claims file.

VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim for benefits.  38 C.F.R. 
§ 3.159(c) (2010).  As VA is on notice that additional private 
treatment records exist and are potentially relevant to the 
Veteran's claims, all reasonable effort to obtain the outstanding 
medical records must be undertaken.  Pursuant to the Board's 
March 2010 Remand, in May 2010 the RO provided the Veteran with 
an appropriate Authorization and Consent to Release Information 
to the VA (VA Form 21- 4142), to obtain additional private 
treatment records.  However, the Veteran failed to submit the 
completed form.  The Veteran is specifically informed that it is 
in his best interest to clearly identify the name and address of 
the noted providers and the approximate dates of treatment for 
his claimed disorders.

The Board also finds that a remand is necessary in order to 
afford the Veteran a contemporaneous VA examination so as to 
determine the current nature and severity of his low back 
disability.  The Veteran was last examined by VA in April 2008.  
Generally, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
However, in a September 2008 written statement, the Veteran 
effectively asserted that the symptoms of his service-connected 
low back disability had worsened since his April 2008 VA 
examination.  Moreover, the April 2008 VA examiner did not review 
the Veteran's claims folder.  As it has been over two years since 
the Veteran's most recent VA examination, the Board finds that an 
updated VA examination, that includes a review of all pertinent 
evidence in that folder, is needed to fully and fairly evaluate 
the Veteran's claim for an increased rating.  See Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994).

In specific regard to the TDIU claim, as noted above, in written 
statements dated in January 2008 and September 2008, the Veteran 
asserted that his service-connected low back disability 
interferes with his ability to maintain gainful employment.  
In this case, the Veteran has raised the issue of entitlement to 
TDIU at the time that he was challenging the assigned disability 
rating for the service-connected migraine headaches.  Therefore, 
the claim of TDIU is part and parcel with the original claim and 
is properly before the Board.

The law provides that a TDIU may be granted upon a showing that 
the Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his service-
connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  Consideration may be given to a Veteran's 
level of education, special training, and previous work 
experience in arriving at a conclusion, but not to his or her age 
or the impairment caused by non-service-connected disabilities.  
See 38 C.F.R. §§ 3.341, 4.16, 4.19.

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 percent 
disabling; or (2) that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of his or 
her service-connected disabilities and there is one disability 
ratable at 60 percent or more, or, if more than one disability, 
at least one disability ratable at 40 percent or more and a 
combined disability rating of 70 percent.  Id.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, neither 
the appellant's non-service-connected disabilities nor his 
advancing age may be considered.  See 38 C.F.R. § 3.341(a); 
Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

Since the record reflects that the Veteran has asserted that he 
is unable to work, the Board will also consider whether referral 
for extraschedular consideration is warranted in this case.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  Such a 
rating can include a 
total disability rating based on individual unemployability.  
38 C.F.R. § 4.16.

In June 2010, the RO scheduled the Veteran for disability 
evaluation examinations in connection with his claims in July 
2010.  However, in June 2010 the Veteran informed the RO that he 
would be out of town on the date of the examinations and it does 
not appear that those examinations have been rescheduled.  
However, the Board finds that VA examinations still need to be 
scheduled in order to fully and fairly evaluate the Veteran's 
claims for an increased disability rating for a low back 
disability and a TDIU.  See Allday v. Brown, 7 Vet. App. 517, 526 
(1995); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

The Board notes that when a claimant fails to report, without 
good cause, for an examination scheduled in conjunction with a 
claim for an increase, the claim shall be denied.  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (2010).  Therefore, the Veteran 
is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2010) failure to cooperate by attending the requested VA 
examinations will result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App.  566, 569 (1991).  See 
38 C.F.R. § 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran to 
request sufficient information to identify 
and locate any outstanding private treatment 
records from any physical therapists and 
chiropractors who treated him for a low back 
disability from August 2007 to the present.  
In this regard, he should be provided with an 
appropriate Authorization and Consent to 
Release Information to the VA (VA Form 21- 
4142), and all identified records should be 
obtained and associated with the claims file.  
If a negative response is received from the 
Veteran, such should be associated with the 
claims file.  If any identified record is 
unavailable, the RO/AMC should so 
specifically state, and the documentation 
used in making that determination should be 
set forth in the claims file.  All attempts 
to obtain these records, including those 
which may ultimately prove unsuccessful, must 
be documented in the claims file.

2.  After obtaining any additional records to 
the extent possible, the RO/AMC shall 
schedule the Veteran for an appropriate VA 
examination to determine the nature and 
etiology of any current low back disability 
(lumbosacral disc disease).  The claims file 
and a copy of this Remand should be reviewed 
by the examiner, and that review should be 
indicated in the examination report.  All 
necessary tests should be conducted.  
Specifically, the examiner should provide the 
following information:

(a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.

(b)  Determine whether the low back 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected low 
back disability, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range of 
motion loss due to any weakened movement, 
excess fatigability, or incoordination.  
Finally, the examiner should express an 
opinion on whether pain could 
significantly limit functional ability 
during flare-ups or when the low back is 
used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

(c)  Identify any associated neurological 
deformities associated with the service-
connected low back disability.  The 
severity of each neurological sign and 
symptom should be reported.  Provide an 
opinion as to whether any neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe," or 
"severe" incomplete paralysis or 
complete paralysis of the associated 
nerve.  Moreover, state whether any other 
nerve is affected and if so state the 
severity of the impairment of the nerve 
affected.

(d)  State whether the Veteran has 
intervertebral disc syndrome.  If so, 
state whether the intervertebral disc 
syndrome results in incapacitating 
episodes, and if so, the duration of the 
episodes over the past 12 months should be 
reported.  The examiner should note that 
for VA purposes an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the low back disability upon 
his ordinary activity and the effect, if 
any, on his current level of occupational 
impairment.  An opinion should be provided 
concerning the impact of these 
disabilities on the Veteran's ability to 
work, to include whether the disabilities 
are productive of severe economic 
inadaptability.

The examiner should specifically attempt 
to reconcile the opinion with any other 
opinions of record.  A complete rationale 
for all opinions expressed must be 
provided.

3.  The RO/AMC shall schedule the Veteran for 
an appropriate VA TDIU medical examination or 
examinations, to be conducted by a qualified 
physician, to ascertain whether one or more 
of his service-connected disabilities (low 
back strain with early degenerative disc 
disease with narrowing of the disc space, L5-
L1, and left lower leg sciatica) have made 
the Veteran incapable of sustaining regular 
substantially gainful employment.  An 
assessment of the Veteran's employment 
history, educational background, and day-to-
day functioning should be provided.

In forming the opinion, the examiner should 
disregard both the age and the non-service-
connected disabilities of the Veteran.  A 
complete rationale for any opinion expressed 
shall be provided.

4.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims, to include whether referral 
of this matter for extraschedular 
consideration is warranted.  If the benefits 
sought on appeal remain denied, the Veteran 
and his representative should be provided 
with a Supplemental Statement of the Case.  
An appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of 
these claims as a result of this action.






These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for development or other action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

